                 Case: 1:18-cv-01465 Document #: 228 Filed: 10/27/20 Page 1 of 2 PageID #:7345
                           SEVENTH CIRCUIT TRANSCRIPT INFORMATION SHEET
 PART I – M ust be com pleted by party or party’s attorney pursuant to Rule 10(b) of the Federal R ules of Appellate Procedure and
 R ule 11(a) of the C ircuit R ules. T he appellant m ust file this form with the court reporter within 14 days of filing the notice of appeal,
 whether transcript is being ordered or not. (FR AP 10(b)(1)) Satisfactory arrangem ents with the court reporter for paym ent of the
 costs of the transcripts m ust also be m ade at that tim e. (F R AP 10(b)(4)) (N ote: Appellees as well as appellants are expected to
 use this form when ordering transcripts.)

 Short Title                                                                       District                              D.C. Docket No.

 Mullen v. GLV, Inc.                                                              N.D. Ill.                          18-cv-01465
                                                                                   District Judge                        Court Reporter
                                                                                  Hon. Matthew Kennelly              Carolyn Cox
  ✔     I am ordering transcript.
                                                                                   Sign below and return original and one copy to court reporter.
        I am not ordering transcript because:                                      D istribute rem aining copies to the C lerk of the District C ourt
                                                                                   and opposing party, retaining one copy for yourself.
        T he transcript has been prepared.

 Indicate proceedings for which transcript is required. Dates m ust be provided:                                                      D ate(s)
                                                                                                                          see attached
  ✔        Pretrial proceedings. Specify:
                                                   see attached

           Voir D ire

 T rial or H earing. Specify:

           O pening statem ent

           Instruction conference

           C losing statem ents

           C ourt instructions

           Post-trial proceedings. Specify:

           Sentencing

           O ther proceedings. Specify:



 M ethod of P aym ent:             C ash                               ✔      C heck or M oney O rder                        C .J.A. Voucher
 Status of P aym ent:               Full Paym ent                             Partial Paym ent                       ✔       N o Paym ent Yet

 Signature:             s/ Alexander G. Tievsky                                                                T elephone N o. 312-589-6379
 Address:               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                    _________________________________________________________
                                                                                                                     Oct. 19, 2020
                                                                                                               Date: __________________________


 PAR T II – M ust be com pleted by C ourt R eporter pursuant to Rule 11(b) of the F ederal R ules of A ppellate P rocedure. By signing
 this Part II, the C ourt R eporter certifies that satisfactory arrangem ents for paym ent have been m ade.

 U.S.C.A. Docket No.                       Date Order Received                     Estimated Completion Date             Estimated Length
                                               October 22, 2020                          November 22, 2020
                                                                                                                             90

                                        s/                                                                                        October 27, 2020
 Signature of C ourt R eporter:                 Carolyn Cox                                                     D ate:

 N O T IC E: T he Judicial C onference of the United States, by its resolution of M arch 11, 1 98 2, has provided that a penalty of 10
 percent m ust apply, unless a waiver is granted by the C ou rt of Appeals’ C lerk , when a “transcript of a case on appeal is not
 delivered within 30 days of the date ordered and paym ent received therefor.” T he penalty is 20 percent for transcript not delivered
 within 60 days.
O riginal to C ourt R eporter. C opies to:         U .S.C .A. C lerk       Service Copy       District Court Clerk and to         Party / Counsel
O rdering T ranscript.
Case: 1:18-cv-01465 Document #: 228 Filed: 10/27/20 Page 2 of 2 PageID #:7346




                              TRANSCRIPT ORDER


    Date   Type
  5/2/18   Status
 6/14/18   Status/motion
 7/20/18   Status
 7/24/18   Status
 8/29/18   Status
12/19/18   Status/motion
 1/31/19   Telephone status
 2/19/19   Status
 2/27/19   Telephone status
  3/5/19   Motion
 4/23/19   Motion
  5/8/19   Status
  6/4/19   Status/motion
  6/6/19   Status/motion
 6/25/19   Status/motion
 8/13/19   Status
 9/25/19   Status
